DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

         LYNN SHAILER SMITH and ROBERT JOHN SMITH,
                         Appellants,

                                     v.

                       BANK OF AMERICA, N.A.,
                              Appellee.

                              No. 4D17-2633

                               [July 5, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Judge; L.T. Case No. CACE 11-007372.

  Bruce K. Herman of The Herman Law Group, P.A., Fort Lauderdale, for
appellants.

    Michele L. Stocker of Greenberg Traurig, P.A., Fort Lauderdale, and
Kimberly S. Mello and Danielle M. Diaz of Greenberg Traurig, P.A., Tampa,
for appellee.

PER CURIAM.

  Affirmed. Wells Fargo Bank, N.A. v. Balkissoon, 183 So. 3d 1272,
1277 (Fla. 4th DCA 2016).

WARNER, MAY and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.